DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the amendment filed 12/16/2021. Claims 1, 11 and 18 are currently amended. Claims 1-20 are currently pending.

Allowable Subject Matter
3.	Claims 1-20 are allowed.

3.1.	The following is an examiner’s statement of reasons for allowance:
	The closest prior art Moses et al. (US 2015/0242819) teaches systems and methods are presented for scheduling appointments efficiently by generating predictive models using historical appointment data and using these models to predict in advance whether an appointment will be a no-show or a cancellation. The predictive models may be based on logistic regression methods, support vector machines, or neural networks. If the model predicts that an appointment in a particular time-slot will probably be a no-show/cancellation, a scheduling system may decide to double-book that time-slot in order to reduce scheduling inefficiency (See, for example, Moses: abstract; ¶¶ [0009]-[0015]; FIGS. 1-9).
	The next closest prior art is Kociubinski et al. (US 2010/0106517) teaches systems and methods that involve data from places such as healthcare facilities to make predictions about actual expected procedure durations as well as other parameters such as the probability of a patient being late or being a Kociubinski: abstract; ¶¶ [0009]-[0011]; FIGS. 1-4).
	The prior art does not reasonably teach and/or suggest the combination of features as presented including, inter alia, “a memory including instructions; and at least one processor to execute the instructions to at least: orchestrate, using an orchestration service, a combination of non-healthcare information with healthcare workflow data including patient information and a scheduled appointment for the patient; generate a prediction including a probability of a patient no-show to the scheduled appointment using an artificial intelligence engine in an inferencing mode, the artificial intelligence engine including a trained patient no-show model selected from a plurality of models in the artificial intelligence engine to predict the probability of the patient no-show based on the combination of healthcare workflow data and non-healthcare information from the orchestration service; synchronize the prediction and a schedule including the scheduled appointment for the patient; and generate an interactive dashboard including the synchronized prediction and the schedule and at least one of: a) a first option to adjust the schedule to replace the patient based on the probability of the patient no-show, b) a second option to adjust the schedule to move the patient to a different time based on the probability of the patient no-show,” as recited in amended independent claim 1 and similarly recited in amended independent claims 11 and 18.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686